1
2
3
4
5                                     UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7    HERARDO DIONICIO MARTINEZ, an                        )   Case No.: 1:18-cv-00793-LJO-BAM
8    individual,                                          )
                                                          )
9                   Plaintiff,                            )   ORDER DENYING PLAINTIFF’S MOTION RE
                                                          )   DISCOVERY DISPUTE
10          v.                                            )   (Doc. 32)
                                                          )
11   COUNTY OF FRESNO, a Public Entity;                   )
     ANITA HARPER, Deputy Public Guardian;
     and DOES 1-15, inclusive,                            )
12                                                        )
                                                          )
13
                    Defendants.                           )
14                                                        )

15          Currently pending before the Court is Plaintiff Herardo Dionicio Martinez’s Motion to Resolve
16   Discovery Dispute. (Doc. 32.) By the motion, Plaintiff requests that the Court order Defendant
17   County of Fresno to consent to a mental evaluation of Robert Camarillo, a non-party subject to
18   conservatorship, pursuant to Federal Rule of Civil Procedure 35. (Doc. 32.) Defendants County of
19   Fresno and Anita Harper opposed the motion on November 1, 2019. (Doc. 34.) Plaintiff did not file a
20   reply. The Court found the motion appropriate for resolution without oral argument and vacated the
21   November 15, 2019 hearing. See Local Rule 230(g). The matter is deemed submitted.
22                                                  BACKGROUND
23          On March 26, 2018, Plaintiff commenced this lawsuit in Fresno County Superior Court
24   alleging discrimination by the County of Fresno and Anita Harper, Deputy Public Guardian, due to
25   Plaintiff’s sexual orientation.1 (Doc. 1.) In the complaint, Plaintiff alleged that Defendant Harper was
26   appointed as limited conservator of Robert Camarillo on June 3, 2013. Prior to the appointment,
27
28   1
            Defendant Harper retired from the County of Fresno in June 2019.

                                                              1
1    Plaintiff had a social and romantic same sex relationship with Mr. Camarillo. This relationship

2    continued until approximately the summer of 2016 when Defendant Harper allegedly interfered with

3    the relationship by accusing Plaintiff of being abusive toward Mr. Camarillo when there was no

4    evidence of any such abuse. Defendant Harper’s interference with the relationship reportedly began

5    after Plaintiff made grievances in 2015 against the group home where Defendant Harper placed Mr.

6    Camarillo. (See Doc. 1, Compl. at ¶¶ 8-9.)

7           Plaintiff forwarded claims for violation of the Equal Protection Clause of the Fourteenth

8    Amendment against the County and Defendant Harper in her official capacity, violation of the

9    California Constitution, and violation of California Civil Code § 52.1. (Id. at ¶¶ 12-20.) The case was

10   removed to this Court on June 8, 2018, based on federal question jurisdiction. (Doc. 1.)

11          On September 5, 2018, the Court issued a Scheduling Conference Order, which set the initial

12   discovery deadlines in this action. The Scheduling Order expressly informed the parties that

13   compliance with the discovery cutoffs “requires motions to compel be filed and heard sufficiently in

14   advance of the cutoff so that the Court may grant effective relief within the allotted discovery time.”

15   (Doc. 13 at 3.) The Scheduling Order also explicitly stated that a party’s “failure to have a discovery

16   dispute heard sufficiently in advance of the discovery cutoff may result in denial of the motion as

17   untimely.” (Id.)

18          On June 14, 2019, Plaintiff filed a motion to modify the Scheduling Conference Order pursuant

19   to Federal Rule of Civil Procedure 16(b)(4). (Doc. 18.) According to the motion, Plaintiff sought

20   modification due primarily to events involving current and former counsel, including other conflicting

21   matters. (Id.) In response to the motion, the Court held a telephonic status conference and directed

22   the parties to meet and confer to determine whether a stipulation could be reached resolving Plaintiff’s

23   motion to modify the Scheduling Order. (Doc. 21.)

24          On July 8, 2019, the Court issued an amended order partially granting the parties’ stipulation to

25   modify the Scheduling Order. The Order extended the expert disclosure deadline to July 31, 2019, the

26   supplemental expert disclosure deadline to August 17, 2019, the non-expert discovery cutoff to August

27   23, 2019, and the expert discovery cutoff to September 26, 2019. (Doc. 24 at 3.)

28

                                                         2
1           On October 15, 2019, Plaintiff filed a motion to permit the filing of a first amended complaint,

2    to resolve an outstanding discovery dispute, and to modify the scheduling order. (Doc. 29.) The

3    Court determined that the motion did not comply with this Court’s Local Rules and should not

4    consolidate multiple issues in a single motion. Accordingly, the Court directed Plaintiff to re-notice

5    the matter as two separate motions. (Doc. 30,)

6           On October 18, 2019, Plaintiff filed the instant motion to order that Defendant County of

7    Fresno consent to an in-person evaluation of Robert Camarillo by a qualified psychiatrist or

8    neuropsychologist.2 (Doc. 32.) In his moving papers, Plaintiff reports that Defendants, as part of their

9    expert witness disclosure, submitted a neuropsychological evaluation of Mr. Camarillo by their

10   designated expert, Dr. Howard J. Glidden. Dr. Glidden performed a battery of tests and conducted an

11   extensive interview. Dr. Glidden assertedly concluded that Mr. Camarillo did not have the requisite

12   capacity to consent to having a sexual relationship at this time. Plaintiff indicates that Defendants’

13   expert disclosure stated that Dr. Glidden would opine at trial about Mr. Camarillo’s “ability to consent

14   to a relationship with a person who is not his peer; potential adverse effect on the conservatee from a

15   romantic relationship with someone who is not his peer.” (Id. at 3.) Plaintiff contends that these

16   statements indicate that Defendants intend to utilize Dr. Glidden as an attempt to influence the jury

17   against the relationship that Plaintiff had formed with Mr. Camarillo.

18          In response to Dr. Glidden’s report, Plaintiff’s counsel hired a local psychiatrist, Dr. Stuti

19   Bhandari, to evaluate Mr. Camarillo. On July 12, 2019, Plaintiff’s counsel informed defense counsel

20   that Plaintiff would be engaging Dr. Bhandari to perform a mental examination. Plaintiff’s counsel

21   provided a stipulation for the evaluation to be scheduled before the expert and non-expert discovery

22   cutoff dates, but Defendants rebuffed the stipulation asserting that there was no good cause for the

23   evaluation of Mr. Camarillo. (Id. at 10.) Following meet and confer efforts to resolve the dispute, in

24   August 2019 the parties prepared, but did not file, a Joint Statement re Discovery Dispute Concerning

25   Mental Examination of Conservatee. (Id.) As indicated, Plaintiff now seeks an order compelling

26
27   2
             Plaintiff simultaneously filed a motion to permit the filing of a first amended complaint and to
     modify the scheduling order. (Doc. 31.) Findings and recommendations to deny the motion have
28   been issued. (Doc. 39.)
                                                         3
1    Defendant County of Fresno to consent to Mr. Camarillo’s examination. Plaintiff claims that with Dr.

2    Glidden’s report and proposed expert testimony, Defendants have now put Mr. Camarillo’s mental

3    capacity and ability to form certain relationships at issue and Plaintiff therefore should be entitled to

4    an examination in order to respond to Dr. Glidden’s report.

5           Defendants opposed the motion on November 1, 2019. (Doc. 34.) Defendants report that Dr.

6    Glidden conducted the evaluation of Plaintiff on July 13, 2018, and the report was provided to

7    Plaintiff’s former counsel on September 26, 2018. About a year later, on May 31, 2019, Defendants

8    also disclosed Dr. Glidden as an expert under Federal Rule of Civil Procedure 26(a)(2) and provided

9    Plaintiff’s current counsel with a copy of Dr. Glidden’s report. (Doc. 34 at 4-5, 8; Doc. 34-1,

10   Declaration of Michelle Pepper (“Pepper Decl.”) at ¶¶ 2-3.) After an extension of the discovery

11   deadlines, on July 19, 2019, Plaintiff’s counsel requested that Defendants stipulate to a mental

12   evaluation of Mr. Camarillo on July 26, 2019 and August 12, 2019. (Id. at ¶ 4.) Defendants did not

13   believe there was good cause for the evaluation and indicated that Mr. Camarillo would not be

14   produced. On August 5, 2019, Defendants informed Plaintiff’s counsel that they were not amenable to

15   the Court’s informal procedures to resolve the dispute. (Id.; Doc. 34-2, Ex. B). Defendants now

16   oppose Plaintiff’s current request for an examination, arguing, in part, that Plaintiff has not

17   demonstrated good cause to compel a mental examination under Rule 35.

18                                                DISCUSSION

19          Rule 35 provides that the court “may order a party whose mental or physical condition ... is in

20   controversy to submit to a physical or mental examination by a suitably licensed or certified

21   examiner.” Fed. R. Civ. P. 35(a)(1). “The court has the same authority to order a party to produce for

22   examination a person who is in its custody or under its legal control.” Id. “The order: (A) may be

23   made only on motion for good cause and on notice to all parties and the person to be examined; and

24   (B) must specify the time, place, manner, conditions, and scope of the examination, as well as the

25   person or persons who will perform it.” Id. 35(a)(2).

26          Rule 35 does not specify a deadline for conducting an independent medical examination.

27   Buffington v. Nestle Healthcare Nutrition Inc., No. SACV 18-00106-JVS (JDEx), 2019 WL 3063516,

28   at *2 (C.D. Cal. Apr. 18, 2019). District courts have noted a split concerning the proper timing for a

                                                          4
1    Rule 35 examination. Id. However, courts within the Eastern District of California have previously

2    held that a Rule 35 examination is properly part of expert discovery. Narayan v. Compass Grp. USA,

3    Inc., No. 2:17-cv-00999-MCE-CKD, 2019 WL 265109, at *3 (E.D. Cal. Jan. 18, 2019) (determining

4    that a Rule 35 medical examination may occur as part of expert discovery and noting that courts in this

5    district have held that such an examination is properly part of expert discovery); Wormuth v.

6    Lammersville Union Sch. Dist., No. 2:15-cv-1572-KJM-EFB, 2017 WL 3537257, at *3 (E.D. Cal.

7    Aug. 17, 2017) (determining that expert’s Rule 35 mental examination report was required to be

8    produced at time of expert’s designation and defendants’ request to proceed with examination after

9    expert disclosure deadline would require modification of scheduling order); Minnard v. Rotech

10   Healthcare Inc., No. S-06-1460 GEB GGH, 2008 WL 150502, at *2 (E.D. Cal. Jan. 15, 2008)

11   (concluding that where defendant’s expert will be using the requested psychological interview to

12   support defendant’s overall position, or attacking the position of plaintiff’s expert, the Rule 35 exam

13   and the retained expert’s opinions are inextricably intertwined); see also Hung Nguyen v. Regents of

14   the Univ. of California, No. 817CV00423JVSKESX, 2018 WL 6112617, at *5 n. 3 (C.D. Cal. July 26,

15   2018) (noting that where an independent medical examiner will offer opinions and conclusions

16   regarding facts derived from an examination, that discovery is akin to expert discovery and it appears

17   proper for the terms of the scheduling order regarding expert witness discovery to dictate the timing of

18   the independent medical examination); Rowland v. Paris Las Vegas, No. 13CV2630-GPC DHB, 2015

19   WL 4662032, at *4 (S.D. Cal. Aug. 6, 2015) (finding the proposed independent medical examination

20   falls within the realm of expert discovery)

21          In this case, expert discovery closed on September 26, 2019. (Doc. 24 at 3.) Because Plaintiff

22   did not move to compel Defendant County of Fresno to permit Mr. Camarillo’s examination until

23   October 15, 2019, several weeks after expiration of the expert discovery deadline, the Court finds the

24   motion untimely.

25          The record shows that, at a minimum, Plaintiff was aware of the need for a Rule 35

26   examination in September 2018, when Dr. Glidden’s report was provided to Plaintiff’s former counsel.

27   Plaintiff again was made aware of the need for a Rule 35 examination in May 2019, when Dr.

28

                                                        5
1    Glidden’s report was produced a second time and he was identified in Defendants’ expert disclosures.3

2    Nevertheless, Plaintiff did not take appropriate action to complete the examination prior to the

3    deadlines for disclosing experts and concluding expert discovery. Plaintiff knew of Defendant County

4    of Fresno’s refusal to permit the requested examination as early as July 24, 2019, (Pepper Decl. at ¶ 4

5    and Doc. 34-2, Ex. B), and the parties apparently prepared a Joint Statement of Discovery

6    Disagreement in August 2019 (Doc. 32 at 5 and Ex. A). Yet, no motion was presented to the Court

7    before expiration of the expert discovery deadline, and no expert disclosures were made by Plaintiff in

8    the year after Dr. Glidden’s report was first submitted to Plaintiff’s counsel. That Defendants may not

9    have agreed to participate in the Court’s informal discovery procedures to resolve the dispute is not a

10   sufficient reason to explain not complying with the discovery deadlines.          Defendants informed

11   Plaintiff’s counsel on August 5, 2019, that they were not amenable to the Court’s informal procedures

12   (Doc. No. 34-1, Pepper Decl. at ¶ 4 and Doc. 34-2, Ex. B), but the motion was not filed until October

13   15, 2019.4

14          In addition to the foregoing, the Scheduling Order in this case expressly stated that a party’s

15   “failure to have a discovery dispute heard sufficiently in advance of the discovery cutoff may result in

16   denial of the motion as untimely.” (Doc. 13 at 3.) Plaintiff does not explain why the instant motion

17   was not filed and heard sufficiently in advance of the extended expert discovery cutoff in order to

18   permit the Court to grant effective relief within the allotted discovery time.

19          The Court acknowledges that Plaintiff moved to modify the discovery deadlines in conjunction

20   with a separately filed motion to amend the complaint. (See Doc. 31.) However, Plaintiff has not

21   shown good cause for again modifying the Court’s Scheduling Conference Order as required under the

22   applicable Federal Rules of Civil Procedure for purposes of the Rule 35 examination. See Fed. R. Civ.

23   P. 16(b). The good cause standard primary considers the diligence of the party seeking the

24   modification of the schedule, and Plaintiff has shown no evidence of diligence here. See Johnson v.

25
     3
       The Court does not address in this order whether the expert testimony is relevant to the claims in the
26   case.
     4
       A party seeking to compel discovery must protect itself by filing a motion promptly. Pac. Marine
27   Ctr., Inc. v. Philadelphia Indem. Ins. Co., No. 1:13-cv-00992-DAD-SKO, 2016 WL 110291, at *4
     (E.D. Cal. Jan. 11, 2016) (observing that courts within the Ninth Circuit have frequently denied
28   motions to compel filed after the close of discovery).
                                                          6
1    Mammoth Recreations, 975 F.2d 604, 607–08 (9th Cir. 1992). Moreover, the discovery deadlines in

2    this action already have been extended to accommodate Plaintiff and his counsel, and the Court has

3    indicated that “further requests for continuances on the basis of counsel’s lack of preparation will be

4    looked upon with disfavor and no further extension or modifications of the deadlines in this case will

5    be granted absent a demonstrated showing of good cause.” (Doc. 24 at 3.)

6                                       CONCLUSION AND ORDER

7           Based on the foregoing factors, Plaintiff’s motion seeking to compel Defendant County of

8    Fresno to permit a Rule 35 examination of Mr. Camarillo is untimely and is HEREBY DENIED.

9
10   IT IS SO ORDERED.

11
        Dated:     November 18, 2019                         /s/ Barbara   A. McAuliffe           _
12                                                    UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       7
